


Exhibit 10(m)

 

VIACOM

BONUS DEFERRAL PLAN

FOR DESIGNATED SENIOR EXECUTIVES

 

EFFECTIVE AUGUST 28, 2002

 

 

Section 1.                                            Establishment and Purpose
of the Plan.

 

1.1                                 Establishment.  There is hereby established
for the benefit of Participants an unfunded plan of voluntarily deferred
compensation known as the Viacom Bonus Deferral Plan for Designated Senior
Executives.  Participation in this Plan is limited to employees of an Employer
who are identified by the Company as executive officers and directors for
purposes of Section 16(b) of the Securities Act of 1934 (“Reporting
Employees”).  Any Bonus deferrals made under the Viacom Excess 401(k) Plan by
any Eligible Employee who was a Participant in the Viacom Excess 401(k) Plan
prior to the date he becomes a Reporting Employee shall remain in the Viacom
Excess 401(k) Plan.

 

1.2                                 Purpose.       The purpose of this Plan is
to provide a means by which an Eligible Employee may, in certain circumstances,
elect to defer receipt of a portion of his cash bonus paid under the Viacom Inc.
Short-Term Incentive Plan and any other comparable annual cash bonus plan
sponsored by any Employer.

 

Section 2.                                            Definitions.

 

The following words and phrases as used in this Plan have the following
meanings:

 

2.1                                 Account.     The term “Account” shall mean a
Participant’s individual account, as described in Section 4 of the Plan.

 

2.2                                 Board of Directors.     The term “Board of
Directors” means the Board of Directors of the Company.

 

2.3                                 Bonus.        The term “Bonus” shall mean
any cash bonus paid under the Viacom Inc. Short-Term Incentive Plan and any
other comparable annual cash bonus plan sponsored by any Employer.

 

2.4                                 Bonus Deferral Contributions.      The term
“Bonus Deferral Contributions” means the portion of the Participant’s Bonus that
he elects to defer under the terms of this Plan.  The portion of any Bonus
earned in the year 2002 that an Eligible Employee elected to defer under the
Viacom Excess 401(k) Plan shall be deferred under this Plan, and shall not be
recognized under the Viacom Excess 401(k) Plan.

 

1

--------------------------------------------------------------------------------


 

2.5                                 Committee.      The term “Committee” means
the Retirement Committee appointed by the Board of Directors.  The Committee may
act on its own behalf or through the actions of its duly authorized delegate.

 

2.6                                 Company.        The term “Company” means
Viacom Inc.

 

2.7                                 Disability.        A Participant shall be
deemed to have incurred a “Disability’ or to be “Disabled” if the Participant
(i) has been determined to be disabled by the Social Security Administration or
(ii) is receiving benefits under the provisions of the long-term disability plan
covering such Participant that is sponsored by or participated in by the
Participant’s Employer.  The date a Participant meets the definition of
Disability shall be treated as the date he terminates employment for purposes of
Section 4 of the Plan.

 

2.8                                 Eligible Employee.     The term “Eligible
Employee” means an employee of an Employer who is an eligible employee under the
Viacom Excess 401(k) Plan for Designated Senior Executives.  If an employee
becomes an Eligible Employee in any Plan Year, such employee shall remain an
Eligible Employee for all future Plan Years during which the Eligible Employee
remains an eligible employee under the Viacom 401(k) Excess Plan for Designated
Senior Executives.

 

2.9                                 Employer.       The term “Employer” means
the Company and any affiliate or subsidiary that adopts the Plan on behalf of
its Eligible Employees.

 

2.10                           Investment Options.     The term “Investment
Options” means the investment funds available to participants in the Viacom
401(k) Plan, excluding the Self-Directed Brokerage Account.

 

2.11                           Joint Payment Option.  The term “Joint Payment
Option” means the Participant’s joint payment option election in accordance with
Section 4.2 with respect to the distribution upon his termination of employment
of amounts credited to his account in the Viacom Excess 401(k) Plan for
Designated Senior Executives and to his Account in this Plan.  .

 

2.12                           Participant.      The term “Participant” means an
Eligible Employee who elects to have Bonus Deferral Contributions made to the
Plan.

 

2.13                           Plan.     The term “Plan” means the Viacom Bonus
Deferral Plan for Designated Senior Executives as set forth herein, as amended
from time to time.

 

Section 3.                                            Participation.

 

3.1                                 Election to Participate.

 

(a)           An Eligible Employee must elect to participate in the Plan.

 

2

--------------------------------------------------------------------------------


 

(b)          (i) Any election to defer a portion of a Bonus earned in the year
2002 that was made by an Eligible Employee prior to August 28, 2002 under the
Viacom Excess 401(k) Plan shall be recognized by and be deemed to have been made
under this Plan, and such Eligible Employee shall become a Participant in this
Plan on August 28, 2002.

 

(ii) For any employee who first becomes an Eligible Employee after 2002, any
bonus deferral election made under the Viacom Bonus Deferral for the Bonus to be
earned in the year in which he first becomes an Eligible Employee in this Plan,
shall be recognized by and be deemed to have been made under this Plan, and such
Eligible Employee shall become a Participant in this Plan on the date he becomes
an Eligible Employee in this Plan.

 

(c) For the Plan Year in which an employee first becomes an Eligible Employee,
if such Eligible Employee was not an eligible employee under the Viacom Bonus
Deferral Plan immediately prior to becoming an Eligible Employee, such Eligible
Employee must elect to make a Bonus Deferral Contribution with respect to any
Bonus scheduled to be paid in the next succeeding calendar year within 30 days
of the date he first becomes an Eligible Employee in order for the election to
be valid.  Prior to December 31 of each Plan Year, an Eligible Employee may
elect to make a Bonus Deferral Contribution with respect to any Bonus scheduled
to be paid in the second succeeding calendar year.  For example, prior to
December 31, 2002, an Eligible Employee may make a Bonus Deferral Contribution
election with respect to any cash bonus to be earned in 2003 that is scheduled
to be paid in 2004 under the Viacom Inc. Short-Term Incentive Plan.  An Eligible
Employee may make an Excess Bonus Deferral Contribution election whether or not
such employee previously has made, or currently has in effect, any Excess Salary
Reduction Contribution election

 

3.2                                 Amount of Elections.

 

Each election filed by a Participant must specify the amount of Bonus Deferral
Contribution in a whole percentage between 1% and 15% of the Participant’s
applicable Bonus.

 

Section 4.                                            Individual Account.

 

4.1                                 Creation of Accounts.  The Company will
maintain an Account in the name of each Participant.  Each Participant’s Account
will be credited with the amount of the Participant’s Bonus Deferral
Contributions made in all Plan Years, including any Bonus Deferral Contributions
for the Bonus earned in 2002 that are attributable to the Bonus Deferral
Contribution elections originally made under the Viacom Excess 401(k) Plan.

 

4.2                                 Joint Payment Option Election.

 

(a)  With respect to each Participant in the Plan on August 28, 2002 who became
on that date a participant in the Viacom Excess 401(k) Plan for Designated
Senior Executives, any Joint Payment Option election under the Viacom Excess
401(k) Plan for Designated Senior Executives shall apply to the total of all
amounts credited to the Participant’s Account in this Plan.

 

3

--------------------------------------------------------------------------------


 

(b)  If an Eligible Employee first becomes a Participant in this Plan after
August 28, 2002, any Joint Payment Option election made by the Participant under
the Viacom Excess 401(k) Plan for Designated Senior Executives shall apply to
the Participant’s Account in this Plan.

 

(c) If an Eligible Employee was not a participant in the Viacom Excess 401(k)
Plan for Designated Senior Executives and did not have in effect a Joint Payment
Option election under such Plan, the Eligible Employee shall elect a Joint
Payment Option under this Plan at the same time that the Eligible Employee files
his initial election to commence participation in the Plan pursuant to Section
3.2.  Any such Joint Payment Option election made by a Participant shall also
apply to any future Excess Salary Deferral Contributions that the Participant
may make under the Viacom Excess 401(k) Plan for Designated Senior Executives.

 

(d)  A Participant may elect to receive his entire Account in either (1) a
single lump sum; or, (2) over a period of two, three, four or five years in
annual payments on or about January 31 beginning in the calendar year
immediately following the end of the Plan Year in which the Participant
terminates employment.  If no Joint Payment Option election is made in
accordance with the terms of the Plan, a Participant shall be deemed to have
elected to receive his Account in a single lump sum on or about January 31 of
the calendar year immediately following the end of the Plan Year in which the
Participant terminates employment.  In the event a Participant makes a Joint
Payment Option election to receive payments in a single lump sum, such lump sum
shall be payable on or about January 31 of the calendar year immediately
following the end of the Plan Year in which the Participant terminates
employment, unless the Participant elects to be paid on or about January 31 of
the 2nd, 3rd, 4th or 5th calendar year following the year in which the
Participant terminates employment.  In the event a Participant elects to receive
annual payments over a period of two or more years, such annual payments shall
be made in substantially equal annual payments, unless the Participant
designates at the time of making his Joint Payment Option election a specific
percentage of his Account to be distributed in each year.  All specified
percentages must be a whole multiple of 10% and the total of all designated
percentages must be equal to 100%.

 

Example 1:  If a Participant elects (or is deemed to elect) a Payment Option
that provides for a lump sum payment and terminates employment in 2003, such
lump sum shall be paid on or about January 31, 2004.  A Participant
alternatively could designate January 31 of 2005, 2006, 2007 or 2008 in which to
receive his lump sum.

 

Example 2:  If a Participant elects a Payment Option that provides for annual
installments over a period of four years and terminates employment in 2003, each
installment paid on or about January 31, 2004 through 2007 will be comprised of
approximately 25% of the Participant’s Account as of the Participant’s date of
termination.  A Participant alternatively could designate 10% of his Account to
be distributed in January, 2004, 20% in January, 2005, 30% in January, 2006 and
40% in January 2007; or, any other combination of percentages which totals 100%.

 

(e)  Any change of Joint Payment Option election made by a Participant under the
Viacom Excess  401(k)  Plan for Designated Senior Executives shall apply to the
Participant’s

 

4

--------------------------------------------------------------------------------


 

Account in this Plan.  A Participant may change an existing Joint Payment Option
election only one time in any calendar year.  Any change of a Participant’s
existing Joint Payment Option election made less than six months prior to the
Participant’s termination of employment for any reason shall be null and void
and the Participant’s last valid Joint Payment Option shall remain in effect.

 

4.3                                 Investments.

 

(a) All Bonus Deferral Contributions will be credited through December 31st of
the calendar year in which the Participant terminates employment with an amount
equal to such amount which would have been earned had such contributions been
invested in the same Investment Options and in the same proportion as the
Participant may elect, from time to time, to have his Salary Reduction
Contributions and Matching Employer Contributions invested under the Viacom
401(k) Plan; or if no such election has been made, in the PRIMCO Stable Value
Fund (or any successor fund).

 

(b) If a Participant elects (or is deemed to elect) a single lump sum Joint
Payment Option payable in the first calendar year following the calendar year in
which the Participant terminates employment, no additional adjustments will be
made to the Participant’s Account after December 31st of the calendar year in
which the Participant terminates employment.  If a Participant elects a single
lump sum Joint Payment Option payable in the second, third, fourth or fifth
calendar year following the calendar year in which the Participant terminates
employment, the Participant’s Account shall be credited with earnings based on
the rate of return in the PRIMCO Stable Value Fund (or any successor fund)
beginning January 1st of the calendar year following the year in which the
Participant terminates employment and continuing through December 31st of the
calendar year immediately preceding the calendar year in which the single lump
sum is paid.

 

(c) If a Participant elects annual payments, no additional adjustments will be
made to any amount payable in the first calendar year following the year in
which the Participant terminates employment.  For any annual payments made in
the second, third, fourth or fifth year following the calendar year in which the
Participant terminates employment, the Participant’s Account shall be credited
with earnings based on the rate of return in the PRIMCO Stable Value Fund (or
any successor fund) beginning January 1st of the calendar year following the
year in which the Participant terminates employment and continuing through
December 31st of the calendar year immediately preceding the calendar year in
which each payment is made.

 

(d) No provision of this Plan shall require the Company or the Employer to
actually invest any amounts in any fund or in any other investment vehicle.

 

4.4                                 Account Statements.   Each Participant will
be given, at least annually, a statement showing (i) Bonus Deferral
Contributions and (ii) the balance of the Participant’s Account after crediting
Investments.

 

5

--------------------------------------------------------------------------------


 

Section 5.                                            Payment.

 

5.1                                 Payment on Account of Termination of
Employment for Reasons Other than Disability.    A Participant (or a
Participant’s beneficiary) shall be paid the balance in his Account following
termination of employment in accordance with the Joint Payment Option in effect
with respect to the Participant.

 

5.2                                 Payment on Account of Disability.     A
Participant (or a Participant’s beneficiary) shall be paid the balance in his
Account following the date he meets the definition of Disability in accordance
with the Joint Payment Option in effect with respect to the Participant.  If a
Participant no longer meets the definition of Disability and returns to work
with an Employer, no further payments shall be made on account of the prior
Disability, and distribution of his remaining Account shall be made as otherwise
provided in this Section 5 at the time of his subsequent termination of
employment.

 

Section 6.                                            Nature of Interest of
Participant.

 

Participation in this Plan will not create, in favor of any Participant, any
right or lien in or against any of the assets of the Company or any Employer,
and all amounts of Compensation deferred hereunder shall at all times remain an
unrestricted asset of the Company or the Employer.  A Participant’s rights to
benefits payable under the Plan are not subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, or encumbrance.  All payments
hereunder shall be paid in cash from the general funds of the Company or
applicable Employer and no special or separate fund shall be established and no
other segregation of assets shall be made to assure the payment of benefits
hereunder.  Nothing contained in this Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship, between any Employer and a Participant or any other
person, and the Company’s and each Employer’s promise to pay benefits hereunder
shall at all times remain unfunded as to the Participant.

 

Section 7.                                            Hardship Distributions and
Deferral Revocations.

 

A Participant may request the Committee to accelerate distribution of all or any
part of the value of his Account solely for the purpose of alleviating an
immediate financial emergency.  For purposes of the Plan, such an immediate
financial emergency shall mean an unanticipated emergency that is caused by an
event beyond the control of the Participant and which would result in severe
financial hardship to the Participant if early distribution were not permitted. 
The Committee may request that the Participant provide certifications and other
evidence of qualification for such emergency hardship distribution as it
determines appropriate.  The decision of the Committee with respect to the grant
or denial of all or any part of such request shall be in the sole discretion of
the Committee, whether or not the Participant demonstrates an immediate
financial emergency exists, and shall be final and binding and not subject to
review.

 

6

--------------------------------------------------------------------------------


 

Section 8.                                            Beneficiary Designation.

 

A Participant’s beneficiary designation for this Plan will automatically be the
same as the Participant’s beneficiary designation recognized under the Viacom
Excess 401(k) Plan for Designated Senior Executives.

 

Section 9.                                            Administration.

 

9.1                                 Committee.     This Plan will be
administered by the Committee, the members of which will be selected by the
Board of Directors.

 

9.2                                 Powers of the Committee.     The Committee’s
powers will include, but will not be limited to, the power

(i)                           to determine who are Eligible Employees for
purposes of participation in the Plan,

(ii)                        to interpret the terms and provisions of the Plan
and to determine any and all questions arising under the Plan, including without
limitation, the right to remedy possible ambiguities, inconsistencies, or
omissions by a general rule or particular decision,

(iii)                     to adopt rules consistent with the Plan, and

(iv)                    to approve certain amendments to the Plan.

 

9.3                                 Claims Procedure.     The Committee shall
have the exclusive right to interpret the Plan and to decide any and all matters
arising thereunder.  In the event of a claim by a Participant as to the amount
of any distribution or method of payment under the Plan, within 90 days of the
filing of such claim, unless special circumstances require an extension of such
period, such person will be given notice in writing of any denial, which notice
will set forth the reason for the denial, the Plan provisions on which the
denial is based, an explanation of what other material or information, if nay,
is needed to perfect the claim, and an explanation of the claims review
procedure.  The Participant may request a review of such denial within 60 days
of the date of receipt of such denial by filing notice in writing with the
Committee.  The Participant will have the right to review pertinent Plan
documents and to submit issues and comments in writing.  The Committee will
respond in writing to a request for review within 60 days of receiving it,
unless special circumstances require an extension of such period.  The
Committee, at its discretion, may request a meeting to clarify any matters
deemed appropriate.

 

9.4                                 Finality of Committee
Determinations.     Determinations by the Committee and any interpretation,
rule, or decision adopted by the Committee under the Plan or in carrying out or
administering the Plan shall be final and binding for all purposes and upon all
interested persons, their heirs, and personal representatives.

 

7

--------------------------------------------------------------------------------


 

9.5                                 Severability.     If a provision of the Plan
shall be held illegal or invalid, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included in the Plan.

 

9.6                                 Governing Law.     The provisions of the
Plan shall be governed by and construed in accordance with the laws of the State
of New York, to the extent not preempted by the laws of the United States.

 

9.7                                 Gender.            Wherein used herein,
words in the masculine form shall be deemed to refer to females as well as
males.

 

Section 10.                                      No Employment Rights.

 

No provisions of the Plan or any action taken by the Company, the Board of
Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

 

Section 11.                                      Amendment, Suspension, and
Termination.

 

The Retirement Committee shall have the right to amend the Plan at any time,
unless provided otherwise in the Company’s governing documents.  The Board of
Directors shall have the right to suspend or terminate the Plan at any time. No
amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant’s rights in his account.  In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

 

8

--------------------------------------------------------------------------------
